DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The 30 SEP 2022 IDS follows the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.
Claim Rejections – 35 USC § 112
The 30 SEP 2022 amendment to claim 13 overcomes the rejection noted in the previous Office action.
New Ground of Rejection
A new ground of rejection, prior art reference Chang et al. (US 20190140082), appears below.
Claim Rejections - 35 USC § 102/103
See previous Office action for quotations of 35 U.S.C. 102 and 103.
Claims 1, 2, 4, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chang et al. (US 20190140082; below, “Chang”). MPEP § 2143(A)-(G).
RE 1, Chang, in FIG. 2 and related text, e.g., Abstract, paragraphs [0001]-[0048], FIGS. 1A-1E, 3, and claims 1-20, discloses a device, comprising:

    PNG
    media_image1.png
    652
    566
    media_image1.png
    Greyscale
	
a substrate (100);
an interfacial layer (116) disposed over the substrate (100);
a first gate dielectric layer (117) disposed over and in direct contact with the interfacial layer (116), wherein the first gate dielectric layer (117) has a first material composition; and
a second gate dielectric layer (119) disposed over and in direct contact with the first gate dielectric layer (117), wherein the second gate dielectric layer (119) has a second material composition;
wherein:
the first material composition is different from the second material composition; and
the first material composition and the second material composition each have greater dielectric constants than a dielectric constant of silicon oxide (e.g., [0035]).
Thus, Chang anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Chang’s device cannot constitute each and every claimed element, it would have been obvious to one having ordinary skill in the art at the time invention was made to modify the structure of Chang because: 1. substituting known functional equivalents is not patentable over the prior art. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and 2. such modification would involve a mere change in configuration. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
RE 2, Chang discloses the device of claim 1, wherein the second material composition has a greater dielectric constant than the first material composition (e.g., [0035]).
RE 4, Chang discloses the device of claim 1, wherein:
the first material composition comprises hafnium oxide; and
the second material composition comprises zirconium oxide, titanium oxide, or lanthanum oxide (e.g., [0021], [0035]).
RE 8, Chang discloses the device of claim 1, further comprising:
a third gate dielectric layer (120) disposed over the second gate dielectric layer (119), wherein the third gate dielectric layer (120) has a third material composition that is different from the first material composition and the second material composition (e.g., [0023]-[0026]).
RE 9, Chang discloses the device of claim 8, wherein:
the first material composition comprises hafnium oxide;
the second material composition comprises zirconium oxide; and
the third material composition comprises lanthanum oxide or aluminum oxide (e.g., [0021], [0024]).
RE 10, Chang discloses the device of claim 1, wherein the first material composition corresponds to a single type of material (e.g., [0021], [0035] – Giving the not-in-specification term “single type of material” its broadest reasonable interpretation consistent with the specification, Chang’s 117 satisfies this element because it is solely a dielectric material. MPEP §§ 2111 and 2131).
RE 11, Chang, in FIG. 2 and related text, e.g., Abstract, paragraphs [0001]-[0048], FIGS. 1A-1E, 3, and claims 1-20, discloses a device, comprising:
a source region (110) and a drain region (110) disposed in a substrate (100);
a channel region (beneath 116) disposed between the source region (110) and the drain region (110); and
a gate structure (127) disposed over the channel region (beneath 116), wherein the gate structure includes:
an interfacial layer (116), a gate dielectric component (116-120) and a metal-containing gate electrode component (124);
wherein:
the gate dielectric component (116-120) includes a plurality of different dielectric layers each having a greater dielectric constant than a dielectric constant of silicon oxide;
the different dielectric layers have different dielectric constants from one another;
a bottom surface of a bottommost one of the dielectric layers (117) is in physical contact with the interfacial layer (116); and
an upper surface of the bottommost one of the dielectric layers (117) is in physical contact with another one of the dielectric layers (119) disposed thereover.
Thus, Chang anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Chang’s device cannot constitute each and every claimed element, it would have been obvious …to modify the structure of Chang because: 1. substituting known functional equivalents is not patentable …. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and 2. such modification would involve a mere change in configuration. It has been held that a change in configuration … is obvious, …. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
Claim Rejections - 35 USC § 103
Claims 3, 5-7, 12-14, are rejected under 35 U.S.C. 103 as being unpatentable over Chang. MPEP § 2143(A)-(G).
RE 3, Chang discloses the device of claim 1, wherein the second material composition has fewer traps than the first material composition.
Regarding the underlined portion of claim 3, the Office realizes that all the claimed effects or physical properties are not positively stated by prior art reference Chang. However, claim language referring to physical properties, e.g., number of traps, intended use, and other types of functional language must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art. See MPEP § 2112.01 and § 2114. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). Accordingly, the claimed effects and physical properties would implicitly be achieved by device with all of the claimed structure. If it is applicants’ position that this would not be the case: (1) evidence would need to be presented to support applicants’ position; and (2) the Office’s position would be that the application contains inadequate disclosure, i.e., no teaching exists as to how to obtain the claimed effects and physical properties with only the claimed structure. Cf. In re Spada, MPEP § 2112.01, I and II.
RE 5, Chang discloses the device of claim 1, wherein:
the first gate dielectric layer (117) has a first thickness;
the second gate dielectric layer (119) has a second thickness; and
(see below for: the first thickness is greater than the second thickness ([0025])).
Other than a combined thickness range from about 5 to 20 angstroms, Chang does not particularly limit the thicknesses of 117 and 119. It would have been obvious … to modify the structure of Chang such that the first thickness is greater than the second thickness. This is because such modification would involve a mere change in configuration. It has been held that a change in configuration … is obvious, …. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 6, Chang discloses the device of claim 5, wherein a ratio of the first thickness and the second thickness is in a range between about 1.3:1 and about 5.6:1 ([0025]).
Chang does not particularly limit the thicknesses of 117 and 119. It would have been obvious … to modify the structure of Chang such that a ratio of the first and second thicknesses is in a range between about 1.3:1 and about 5.6:1. This is because such modification would involve a mere change in configuration. It has been held that a change in configuration … is obvious, …. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Moreover, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 7, Chang discloses the device of claim 6, wherein the ratio of the first thickness and the second thickness is in a range between about 2:1 and about 3.6:1.
Chang does not particularly limit the thicknesses of 117 and 119. It would have been obvious … to modify the structure of Chang wherein the ratio of the first thickness and the second thickness is in a range between about 2:1 and about 3.6:1. This is because such modification would involve a mere change in configuration. It has been held that a change in configuration … is obvious, …. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Moreover, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 12, Chang discloses the device of claim 11, wherein:
the bottommost one of the dielectric layers includes a first dielectric layer (117), and the another one of the dielectric layers includes a second dielectric layer (119) disposed over the first dielectric layer (117);
(see below for: the first dielectric layer (117) is thicker than the second dielectric layer (119)); and
the second dielectric layer (119) has a greater dielectric constant than the first dielectric layer (117) (e.g., [0035]). wherein the ratio of the first thickness and the second thickness is in a range between about 2:1 and about 3.6:1.
Chang does not particularly limit the thicknesses of 117 and 119. It would have been obvious … to modify the structure of Chang such that the first dielectric layer is thicker than the second dielectric layer. This is because such modification would involve a mere change in configuration. It has been held that a change in configuration … is obvious, …. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Moreover, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 13, Chang discloses the device of claim 12, wherein:
the plurality of different dielectric layers further includes a third dielectric layer (e.g., 120) disposed over the second dielectric layer (119);
the first dielectric layer (117) includes hafnium oxide ([0021]);
the second dielectric layer (119) includes zirconium oxide ([0035]); and
the third dielectric layer (120) includes lanthanum oxide or aluminum oxide ([0024]). 
RE 14, Chang discloses the device of claim 11, wherein the different dielectric layers have different levels of traps within.
Regarding the underlined portion of claim 14, please see comments concerning underlined portion of claim 3.
RE 21, Chang, in FIG. 2 and related text, e.g., Abstract, paragraphs [0001]-[0048], FIGS. 1A-1E, 3, and claims 1-20, discloses a device, comprising:
a substrate (100);
an interfacial layer (116) disposed over the substrate (100);
a first gate dielectric layer (117) disposed over and in physical contact with the interfacial layer (116), wherein the first gate dielectric layer (117) has a first thickness; and
a second gate dielectric layer (119) disposed over and in physical contact with the first gate dielectric layer (117), wherein (see below for: the second gate dielectric layer (119) has a second thickness that is less than the first thickness); and
a third gate dielectric layer (120) disposed over the second gate dielectric layer (119), wherein the first gate dielectric layer (117), the second gate dielectric layer (119), and the third gate dielectric layer (120) have different material compositions from one another, and wherein at least some of the first, second, and third gate dielectric layers contain a high-k dielectric material (e.g., [0021], [0035]).
Other than a combined thickness range from about 5 to 20 angstroms, Chang does not particularly limit the thicknesses of 117 and 119. It would have been obvious … to modify the structure of Chang such that the second gate dielectric layer has a second thickness that is less than the first thickness. This is because such modification would involve a mere change in configuration. It has been held that a change in configuration … is obvious, …. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 22, Chang discloses the device of claim 21, wherein the second gate dielectric layer (119) has a greater dielectric constant than the first gate dielectric layer (117) (e.g., [0035]).
RE 23, Chang discloses the device of claim 21, wherein the second gate dielectric layer (119) has fewer traps than the first gate dielectric layer (117).
Regarding the underlined portion of claim 23, please see comments regarding the underlined portion of claim 3.
RE 24, Chang discloses the device of claim 21, wherein:
the first gate dielectric layer (117) contains hafnium oxide ([0021]); and
the second gate dielectric layer (119) contains zirconium oxide, titanium oxide, or lanthanum oxide (e.g., [0035]).
RE 25, Chang discloses the device of claim 21, wherein the third gate dielectric layer (120) contains lanthanum oxide or aluminum oxide (e.g., [0024]).
RE 26, Chang discloses the device of claim 21, wherein (see below for: a ratio of the first thickness and the second thickness is in a range between about 2:1 and about 3.6:1).
It would have been obvious … to modify the structure of Chang wherein the ratio of the first thickness and the second thickness is in a range between about 2:1 and about 3.6:1. This is because such modification would involve a mere change in configuration. It has been held that a change in configuration … is obvious, …. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Moreover, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
Remarks
The 30 SEP 2022 amendments to claims 1, 10-13, and 21 have been noted and entered.
Response to Applicant’s Amendments and/or Arguments
Applicants’ 30 SEP 2022 rebuttal arguments (REM pages 6-7) have been fully considered, but are found to be unpersuasive in light of the arguments and positions outlined in the above rejections. Furthermore, the new rejections were necessary due to the applicants’ amendments. Lastly, applicants’ arguments vis-à-vis patentability have been fully considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815